28 So.3d 144 (2010)
Michael JOHNSON, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D09-4500.
District Court of Appeal of Florida, First District.
February 5, 2010.
Michael Johnson, pro se, Petitioner.
Bill McCollum, Attorney General, Tallahassee, for Respondent.
PER CURIAM.
Petitioner filed a motion to modify his sentence pursuant to Florida Rule of Criminal Procedure 3.800(c). We treat the petitioner's response to this Court's show cause order as a petition for certiorari and deny the petition. See Brantley v. Holloway, 685 So.2d 31 (Fla. 2d DCA 1996).
DENIED.
LEWIS, THOMAS, and WETHERELL, JJ., concur.